IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DEPARTMENT OF LABOR, ex rel,
BENJAMIN HART,

Plaintiff, C.A. No. N18C-07-113 FWW

Vv.

SITE WORK SAFETY SUPPLIES,
INC. and
PETER COKER, Individually,

Defendants.

New Nee Nee Nee Ne! re Ne eee Nee ee” Nee” Nee” “Le”

Submitted: October 21, 2019
Decided: January 31, 2020

Upon Defendant's Motion for Partial Summary Judgment:
GRANTED.

ORDER

Oliver J. Cleary, Esquire, Deputy Attorney General, Department of Justice, 820
North French Street, 6 Floor, Wilmington, DE 19801; Attorney for Plaintiff
Department of Labor.

Site Work Safety Supplies, Inc. and Peter Coker, 4020 Seven Hickories Road,
Dover, DE 19904; Defendants.

WHARTON, J.
This 31st day of January, 2020, upon consideration of Plaintiff Department of
Labor’s (“DOL”) Motion for Partial Summary Judgment! and Defendants Site Work
Safety Supplies, Inc. (“Site Work”) and Peter Coker’s (“Coker”) Response,” it
appears to the Court that:

1. DOL brought this action on behalf Benjamin Hart (“Hart”), asserting
violations of the Wage Payment and Collection Act, specifically 19 Del. C. § 1102,
for non-payment of wages owing to Hart, and 19 Del. C. § 1108(1) for failing to
notify Hart in writing, at the time of hiring of the rate of pay and of the day, hour
and place of employment.? Site Work is alleged to be Hart’s employer and Coker
is alleged to be an officer and registered agent of Site Work.* The Complaint seeks
unpaid wages and liquidated damages for Hart, civil penalties for DOL, and
attorney’s fees.>

2. DOL has moved for partial summary judgment against both defendants
on its allegations of violations of 19 Del. C. § 1108.° Specifically DOL believes that
it is entitled to summary judgment pursuant to 19 Del. C. § 1108(1) on its claim that

the defendants failed to provide a written statement showing wages due.’ DOL also

 

(DI. 26.
?D.L. 32.
3D.I. 1.
‘Id.

SI.
‘DI. 26.
"Id.
claims it is entitled to summary judgment under 19 Del. C. § 1108(6) because the
defendants failed to produce requested wage and hour records in discovery. DOL
seeks $10,000 in civil penalties for these violations.? DOL acknowledges that a
factual dispute exists as to the amount of unpaid wages.!°

3. Site Work and Coker submitted a joint response though counsel.!!
Subsequently, counsel was permitted to withdraw.'? In their response, Site Work
and Coker acknowledge that they “do not have any evidence at this time to refute
Plaintiff’s allegations as set forth under 19 Del. C. § 1108(1).”!3 They also respond
that, “The parties agree and stipulate Plaintiff will rescind its claim under 19 Del. C.
§ 1108(6), as it was not fully alleged in its complaint.”'4

4. Superior Court Civil Rule 56(c) provides that summary judgment is
appropriate when there is “no genuine issue as to any material fact” and “the moving
party is entitled to a judgment as a matter of law.” When considering a motion for

summary judgment, the Court’s function is to examine the record to determine

whether genuine issues of material fact exist “but not to decide such issues.”!> The

 

8 Id.

° Id. Proposed Order.

0 Id.

1 —.T, 32.

2D).J. 40. As of the date of this order, no new counsel has entered an appearance
on behalf of either defendant.

3D.I. 32.

4 Id.

'S Merrill v. Crothall-Am., Inc., 606 A.2d 96, 99 (Del. 1992).

3
moving party bears the initial burden of demonstrating that the undisputed facts
support its claims or defenses.'© If the moving party meets its burden, then the
burden shifts to the non-moving party to demonstrate that there are material issues
of fact to be resolved by the ultimate fact-finder.'”

5. Here, they parties agree that there is no genuine issue of material fact
as to DOL’s allegation that Site Work and Coker failed to provide a written statement
showing wages due as required by 19 Del. C. § 1108(1). The Court finds that DOL
is entitled to judgment as a matter of law on that claim. The Court does not enter
summary judgment in favor of DOL as to its claim under 19 Del. C. 1108(6), since
it was not adequately pled in the Complaint. Further, the Court will defer assessing
civil penalties until the matter is fully resolved.

THEREFORE, Defendant’s Motion for Partial Summary Judgment is
GRANTED.

IT ISSO ORDERED.

 

Fepis W. Wharton, J.

 

6 Moore v. Sizemore, 405 A.2d 679, 681 (Del. 1979).
'" Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995).

4
siibe¥ior Court of the State of Delaware
Leonard L. Williams Justice Center

500 North King Street, Suite 10400
Wilmington, DE 19801-3733

0203100

“Official Business, Penalty For Private Use $300”

SaPeior Court of the State of Delaware
Leonard L. Williams Justice Center

500 North King Street, Suite 10400
Wilmington, DE 19801-3733

0203100

“Official Business, Penalty For Private Use $300”

Site Work Safety Supplies, Inc.
4020 Seven Hickories Road

Dover, DE 19904

Peter Coker

c/o Site Work Safety Supplies, Inc.
4020 Seven Hickories Road

Dover, DE 19904

 

02 1P $ 000.50°

: Ss 0000688379 JAN 314 2020
& MAILED FROM ZIP CODE 19801

  

$ 000.50°

JAN 34 2020